ORDER

PER CURIAM.
Appellant Charles Rose (“Rose”) appeals from the decision of the Circuit Court of St. Francois County, the Honorable Kenneth W. Pratte presiding, after the court denied Rose’s Rule 24.035 motion without an evidentiary hearing. Spann had previously pled guilty to one count of Possession of a Prohibited Article, in violation of Section 217.360 RSMo. (2000).
Rose brings one claim of error, and argues that that the motion court erred in denying his motion because he did not receive the effective assistance of counsel in that his trial counsel failed to investigate his allegation that he had a viable defense of self defense. We disagree.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).